Judith Rogers, Judge, dissenting. I concur with Judge May-field’s dissent. I write separately to state that given the seriousness of most offenses heard in juvenile court, the diversion process should be utilized in these minor matters. Young people who are charged with committing first-time, minor offenses without any physical injury should not become embroiled in protracted legal Oases which burden our courts. I realize that there is a cost involved in even minor matters and that swift AND certain punishment should be utilized to deter young people from committing other offenses. But anything that is as de minimis as this case should not be a waste of precious judicial resources. The juvenile court is a place where judgment and wisdom should be exercised. I wonder why it wasn’t in this case.